DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/12/2022 has been entered.
Reasons for allowance
Claims 1, 2, 8, 9, 11, 12, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 1. In addition, Chan US 2019/0369431, Ishikawa US 2015/0029432, Yu US 2016/0282655, Park US 20170168342, Doi US 2006/0267969 and Lin US 2020/0091596 taken along or in combination, at least fails to disclose or suggest the claim limitations of “the at least one retaining wall comprises a first retaining wall, a second retaining wall, and a third retaining wall, a height of the first retaining wall is H1, a distance from the first retaining wall to a bottom of the liquid crystal display panel is D1, a height of the second retaining wall is H2, a distance from the second retaining wall to the bottom of the liquid crystal display panel is D2, a height of the third retaining wall is H3, a distance from the third retaining wall to the bottom of the liquid crystal display panel is D3, where H1> H2> H3, D1 <D2 <D3, and H1, H2, and H3 are gradually changed in a proportional manner in a range of 1 µm to 1.9 µm” along with other claim limitations. Claims 2, 8 and 9 are depended on claim 1 and so they are allowable for the same reason.
Regarding claim 11, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 11. In addition, Chan US 2019/0369431, Ishikawa US 2015/0029432, Yu US 2016/0282655, Park US 20170168342, Doi US 2006/0267969 and Lin US 2020/0091596 taken along or in combination, at least fails to disclose or suggest the claim limitations of “the at least one retaining wall comprises a first retaining wall, a second retaining wall, and a third retaining wall, a height of the first retaining wall is H1, a distance from the first retaining wall to a bottom of the liquid crystal display panel is D1, a height of the second retaining wall is H2, a distance from the second retaining wall to the bottom of the liquid crystal display panel is D2, a height of the third retaining wall is H3, a distance from the third retaining wall to the bottom of the liquid crystal display panel is D3, where H1> H2> H3, D1 <D2 <D3, and H1, H2, and H3 are gradually changed in a proportional manner in a range of 1 µm to 1.9 µm” along with other claim limitations. Claims 12, 18 and 19 are depended on claim 11 and so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871